DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari, Pub. No.: US 2016/0358477 A1 and in view of King et al., Pub. No.: US 20200148201 A1.

Regarding claims 1 & 13, Ansari discloses a method and a processing system, for generating a sensor field of view (FOV) model for a vehicle (para.0002, “A smart vehicle can be operated by generating a 3D model of a sensor's field of view”), the method & system;  comprising:
(claim 13) memory configured to store obtained sensor data ([0228] “Alternatively, the data may be transferred via a flash memory, diskette, or other memory device that can be directly connected to the server 4106”); and 
 one or more processors operatively coupled to the memory, the one or more processors ([0255]“According to a further aspect, the switching component 4804 can employ an interrupt dispatch table in memory, which can be accessed by the processor to identify a function that is to be called in response to a particular interrupt”) being configured to: 
obtaining (receive), from one or more sensors mounted on the vehicle, sensor data for an environment external to the vehicle ([0071] “The sensor fusion algorithm 744 may be an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 704 as an input. The data may include, for example, data representing information sensed at the sensors of the sensor system 704” & [0151] “The movement data are tracked using one of satellite imagery, roadside cameras, on-board GPS data, or sensor data acquired for other nearby vehicles” & [0220] “In some embodiments, in addition to maintaining the distance between the vehicle and the at least one neighboring vehicle to be at least the predetermined distance, the computer system may additionally maintain the distance between the vehicle and the at least one neighboring vehicle to be within a predetermined range of the predetermined distance”); 
Ansari is not explicitly disclosing ““filtering out the sensor data”, “resultant sensor data”, “discarding the filtered out sensor data”, “storing the resultant sensor data”, “projecting the resultant sensor data into a range image” & “creating a 3D mesh representation for sensors””. However, King et al., US 20200148201 A1, teaches PERCEPTION COLLISION AVOIDANCE and discloses;
filtering out, by one or more processors, the sensor data that does not satisfy a predetermined range condition to obtain resultant sensor data  : ([0051] The data processing component(s) 212 may process the sensor data 118 received from the sensor(s) 104 (not illustrated in FIG. 2) to determine processed sensor data. For instances, the data processing component(s) 212 may analyze the sensor data 118 to remove noise in the sensor data 118. In some examples, the data processing component(s) 212 may include multiple components that each process a different type of data. For instance, a first data processing component may be implemented to process LIDAR data, while a second data processing component may be implemented to process RADAR data. The different data processing components may operate The data processing component(s) 212 may send the sensor data 118 (in a processed or non-processed state) to other components of the secondary system 108, such as the perception/prediction component 216. & [0052] In some examples, the data processing component(s) 212 may filter the sensor data 118 to generate a reduced amount of data. In one example, the data processing component(s) 212 may remove data from the sensor data 118 that is outside a particular range. This may be based on a velocity or acceleration of the autonomous vehicle 102, a track of an object, a velocity or acceleration of an object, etc. (e.g., remove a substantial amount of data when traveling relatively slow and remove less data when traveling relatively fast). To illustrate, if the autonomous vehicle 102 is traveling at 15 miles per hour, and no vehicles are traveling at the autonomous vehicle 102, the data processing component(s) 212 may remove data that is 200 feet away, since this data is likely not needed to evaluate a trajectory or identify a potential imminent collision. In another example, the data processing component(s) 212 may remove data from the sensor data 118 based on a type of environment in which the autonomous vehicle 102 is located. For example, if the autonomous vehicle 102 is in an urban area with multiple vehicles, roads, road intersections, etc., the data processing component(s) 212 may not remove data from the sensor data 118 (or remove a limited amount). However, if the autonomous vehicle 102 is in a rural area or sparse region of an urban environment with relatively few vehicles, roads, road intersections, etc., the data processing component(s) 212 may remove more data from the sensor data 118. In examples, reducing the amount of the sensor data 118 may allow the secondary system 108 to operate more quickly (e.g., process less data, resulting in reduced compute time).).
discarding, by the one or more processors, the filtered out sensor data ([0079] In some examples, the secondary system 108 or another system performs ground removal techniques on the sensor data 118. This may occur before the sensor data 118 is used by components of the secondary system 108. For example, the secondary system 108 may analyze LIDAR data or voxel data associated with the LIDAR data to determine if the LIDAR data or voxels represents a 
storing, by the one or more processors, the resultant sensor data ([0041] In some instances, the prediction component 206 may provide data regarding an object track, predicted object trajectories (e.g., one or more trajectories and associated uncertainties), and/or other data to various components of the autonomous vehicle 102. For example, the prediction component 206 may provide such data to the planning component 208. In some examples, the prediction component 206 may generate a heat map associated with predicted motion of an object and may provide such a heat map to the planning component 208. In other examples, the prediction component 206 may provide data regarding an object to other components of the autonomous vehicle 102, such as the localization component 202 and/or the perception component 204. Further, in some examples, data regarding an object may be provided to the secondary system 108. In examples, data regarding an object may be stored in a primary object list. & [0101] “At operation 416, the second system 404 may filter the second sensor data. In one example, the second system 404 may remove data from the second sensor data that is outside a particular range.  & [0118] The first system 504 may include one or more processors 522 and memory 524 communicatively coupled with the one or more 


    PNG
    media_image1.png
    916
    596
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    577
    865
    media_image2.png
    Greyscale


projecting, by the one or more processors, the resultant sensor data into a range image, the data in the range image including a plurality of points, and each of the plurality of points having a respective range value associated therewith; and creating, by the one or more processors, a 3D mesh representation for each of the one or more sensors, the 3D mesh representation being based on the range image ([0101] At operation 416, the second .
King et al. teaches that these features are useful to enhance the safety and to operate more quickly (see para. [0014] & [0052]). For example;
remove a substantial amount of data when traveling slow and remove less data when moving relatively fast, because the data is not likely needed to evaluate a trajectory or identify a potential imminent collision when other vehicles aren’t around. 
remove more data, if the autonomous vehicle  is in a rural area or sparse region of an urban environment with relatively few vehicles, roads, road intersections, etc.,  to generate a reduced amount of the sensor data (e.g., process less data, resulting in reduced compute time).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by King et al. with the system disclosed by Ansari in order to generate a reduced amount of data, to allow the system  to operate more quickly (e.g., process less data, resulting in reduced compute time); hence to enhance the safety (see para. [0014] & [0052]).

Regarding claim 2, Ansari discloses the method of claim 1, wherein the 3D mesh representation for each of the one or more sensors is also encompassed by points not exceeding a coarse bounding box vehicle model (para.0101, “In other embodiments, a sequence of images is captured from each camera. The images from the two cameras can be closely correlated in time (e.g., simultaneous to within a few milliseconds) so that correlated images from the two cameras can be used to determine the 3D location of the object. A threshold pixel brightness is applied to distinguish object pixels from background pixels. This can also include identifying locations of edges of the object based on transition points between background and object pixels. & para.0138, “In another embodiment, the sensor 602 is a camera.  Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road. The task of converting multiple 2D images into 3D model consists of a series of processing steps: Camera calibration consists of intrinsic and extrinsic parameters, and the camera calibration is usually required for determining depth. Depth determination calculates—depth. The correspondence problem, finding matches between two images so the position of the matched elements can then be triangulated in 3D space. With the multiple 

Regarding claim 3, Ansari discloses the method of claim 1, further comprising:
transforming the 3D mesh representation from a vehicle frame to a sensor frame using a vehicle-specific extrinsic transform (para.0047, “In another embodiment, active balancing is used so that charge shuttles between cells and does not end up as wasted heat. This approach requires a storage element such as capacitors, inductors, or transformers for the charge transfer. The capacitor continuously Switches between two adjacent cells” & “A transformer-based scheme transfers charge between a single cell and a group of cells. The scheme requires state-of-charge information to select the cell for charging and discharging to and from the group of six cells”); and 
projecting 3D coordinates into the sensor frame to create a model range image (para.0091, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly” & para.0105, Positions and cross-sections determined for different slices can be correlated to construct a 3D model of the object, including its position and shape. A Succession of images can be analyzed using the same technique to model motion of the object. Motion of a complex object that has Dec. 8, 2016 multiple separately articulating members (e.g., a human hand) can be modeled using these techniques“). 

Regarding claim 4, Ansari discloses the method of claim 3, further comprising: for each new 3D point obtained by a given sensor, projecting that new 3D point onto the model range image; and filtering out one or more selected points if a range for the one or more selected points does not fall within a given range (para.0105, “For example, an outline of an objects shape, or silhouette, as seen from a particular vantage point can be used to define tangent lines to the object from that vantage point in various planes, referred to herein as "slices.” Using as few as two different vantage points, four (or more) tangent lines from the vantage points to the object can be obtained in a given slice. From these four (or more) tangent lines, it is possible to determine the position of the object in the slice and to approximate its cross-section in the slice, e.g., using one or more ellipses or other simple closed curves. As another example, locations of points on an object's Surface in a particular slice can be determined directly (e.g., using a time-of-flight camera), and the position and shape of a cross-section of the object in the slice can be approximated by fitting an ellipse or other simple closed curve to the points. Positions and cross-sections determined for different slices can be correlated to construct a 3D model of the object, including its position and shape”).

Regarding claim 5, Ansari discloses the method of claim 1, further comprising generating a model of the vehicle from a combination of the 3D mesh representations for each of the one or more sensors, wherein the vehicle model is arranged to exclude the 3D mesh representation when detecting objects external to the vehicle (para.0002, “A smart vehicle can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view; receiving traffic information, weather information; adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blindspot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”).

Regarding claim 6, Ansari discloses the method of claim 1, wherein obtaining the sensor data includes: operating the vehicle in a real-word environment under one or more scenarios; and gathering the sensor data of the environment external to the vehicle during operation under the one or more scenarios (para.0033, “In the present specification and in the appended claims, the term “road is meant to be understood broadly as any digitally represented or real-world path by which a user of a GPS system may pass over. In some examples, the road may be represented either incorrectly or correctly in the digital map. In the real-world, the road may be a newly created path through which a vehicle, a cyclist, a pedestrian, etc. may travel in order to reach a destination”).

Regarding claim 7, Ansari discloses the method of claim 6, wherein the one or more scenarios includes at least one of: 
a turning scenario in which one or more wheels of the vehicle are turned to a maximal extent (para.0221, “0221. As noted above, in some embodiments the at least one vehicle may include a first neighboring vehicle and a second neighboring vehicle. In these embodiments, maintaining the distance between the vehicle and the at least one neighboring vehicle may involve maximizing both a first distance between the vehicle and the first neighboring vehicle and a second distance between the vehicle and the second neighboring vehicle (e.g., Such that the vehicle remains approximately in the middle between the first neighboring vehicle and the second neighboring vehicle). Each of the first distance and the second distance may be at least the predetermined distance” & “In another example, the vehicle may include sport and non-sport modes which the user may select or deselect in order to change the aggressiveness of the ride. By way of example, while in 'sport mode, the vehicle may navigate through turns at the maximum speed that is safe, whereas in “non-sport mode, the vehicle may navigate through turns at the maximum speed which results in g-forces that are relatively imperceptible by the passengers in the car”); 
a stationary scenario in which at least one of a door, trunk or hood of the vehicle is placed in a partially or fully open position (para.0038, A frame 4 of the car 1 supports a roof 5 which can be a Sun roof that can expose the passenger compartment 2 in an open position and can cover the passenger when closed. To support the sunroof, the frame 4 provides two vertical posts 6 facing each other on opposite sides of car 1, at the boundary between passenger compartment 2 and engine compartment 3. When sunroof 5 is in the closed position, roof ; or 
a scenario in which at least one window of the vehicle is open and an object is extended out the window (para.0130, “For example, if the swipe gesture is in a region that includes a window, and the Swipe gesture in the region that includes the window is associated with opening the window, the vehicle may determine an extent of the swipe and further may determine how far to open the window based on the extent of the swipe. For instance, the vehicle may open the window further for a longer swipe than for a shorter swipe”).

Regarding claim 8, Ansari discloses the method of claim 1, wherein creating the 3D mesh representation for each of the one or more sensors includes performing a transformation from sensor frame coordinates to vehicle frame coordinates (para.0047, “In another embodiment, active balancing is used so that charge shuttles between cells and does not end up as wasted heat. This approach requires a storage element such as capacitors, inductors, or transformers for the charge transfer. The capacitor continuously Switches between two adjacent cells” & “A transformer-based scheme transfers charge between a single cell and a group of cells. The scheme requires state-of-charge information to select the cell for charging and discharging to and from the group of six cells”).

Regarding claim 9, Ansari discloses the method of claim 1, further comprising incorporating an intensity channel into the 3D mesh representation to account for different colors or lighting ranges of the obtained sensor data (para.0095, “Cameras 802, 804 are preferably capable of capturing video images (i.e., Successive image frames at a constant rate of at least 15 frames per second), although no particular frame rate is required. The capabilities of cameras 802, 804 are not critical to the invention, and the cameras can vary as to frame rate, image resolution (e.g., pixels per image), color or intensity resolution (e.g., number of bits of intensity data per pixel), focal length of lenses, depth of field, etc. In general, for a particular application, any cameras capable of focusing on objects within a spatial volume of interest can be used. For instance, to capture motion of the hand of an otherwise stationary person, the Volume of interest might be defined as a cube approximately one meter on a side”).

Regarding claim 10, Ansari discloses the method of claim 9, further comprising applying the intensity channel to evaluate whether a sensor on the vehicle is covered by debris, is damaged, or is waterlogged ([0074], “The obstacle avoidance system 750 may be any system configured to identify, evaluate, and avoid or otherwise negotiate obstacles in the environment in which the vehicle 700 is located. The control system 706 may additionally or alternatively include components other than those shown” & para.0103, “In some instances, one part of an object may partially occlude another in an image; for example, in the case of a hand, a finger may partly occlude the palm or another finger. Occlusion edges that occur where one part of the object partially occludes another can also be detected based on smaller but distinct changes in brightness once background pixels have been eliminated” & para.0159, “The system can determine the presence of obstacles in a road lane by monitoring a pattern of vehicle avoidance of a particular location of the lane. The obstacles can be rocks or debris on the lane, closure of a lane, inoperative vehicles on the lane, or vehicles Suffering from an accident, among others. The vehicular avoidance information can be sent to vehicles that are planning to use that particular road section to optimize”).

Regarding claim 11, Ansari discloses the method of claim 5, further comprising applying the vehicle model to a common vehicle make or model to obtain a common vehicle model (para.0234, “.In one aspect, the driver monitoring system may be in data communication with an on board diagnostic (OBD) system of the vehicle Such as via a port. In some vehicle models, the driver monitoring system is in data communication with a controller area network (CAN) system (bus) to allow acquisition of certain driver and vehicle operating parameters”).

Regarding claim 12, Ansari discloses the method of claim 11, further comprising transmitting the common vehicle model to a fleet of vehicles for use during driving operations in an autonomous driving mode (para.0091, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system” & para.0239, “.It will be understood that the present invention may be used for both fleets of vehicles and for individual drivers. For example, the driver monitoring system described herein may be used by insurance providers to monitor, recommend, provide feedback, and adjust insurance rates based on the driving”).

Regarding claim 14, Ansari discloses the processing system of claim 13, wherein the 3D mesh representation for each of the one or more sensors is also encompassed by points not exceeding a coarse bounding box vehicle model (para.0101, “In other embodiments, a sequence of images is captured from each camera. The images from the two cameras can be closely correlated in time (e.g., simultaneous to within a few milliseconds) so that correlated images from the two cameras can be used to determine the 3D location of the object. A threshold pixel brightness is applied to distinguish object pixels from background pixels. This can also include identifying locations of edges of the object based on transition points between background and object pixels. & para.0138, “In another embodiment, the sensor 602 is a camera.  Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road. The task of converting multiple 2D images into 3D model consists of a 

Regarding claim 15, Ansari discloses the processing system of claim 13, wherein the one or more processors are further configured to: 
transform the 3D mesh representation to a sensor frame using a vehicle-specific extrinsic transform:  (3D model of sensor frame or field of view receiving  info. using vehicle-specific disclosed implicitly in ref. paragraphs such as [0002], [0105], [0138], [0140] (sample quotes [0002] “A smart vehicle can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view;” & [0105] “An object's motion and/or position is reconstructed using small amounts of information. For example, an outline of an object's shape, or silhouette, as seen from a particular vantage point can be used to define tangent lines to the object from that vantage point in various planes, referred to herein as “slices.” & “Positions and cross-sections determined for different slices can be correlated to construct a 3D model of the object, including its position and shape. & para.[0138] “In another embodiment, the sensor 602 is a camera. Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road. The task of converting multiple 2D images into 3D model consists of a series of processing steps: Camera calibration consists of intrinsic and extrinsic parameters, and the camera calibration is usually required for determining depth. Depth determination calculates—depth. The correspondence problem, finding matches between two images so the position of the matched elements can then be triangulated in 3D space. With the multiple depth maps the system combines them to create a final mesh by calculating depth and ; and 
project 3D coordinates into the sensor frame to create a model range image (para.0091, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly” & para.0105, Positions and cross-sections determined for different slices can be correlated to construct a 3D model of the object, including its position and shape. A Succession of images can be analyzed using the same technique to model motion of the object. Motion of a complex object that has Dec. 8, 2016 multiple separately articulating members (e.g., a human hand) can be modeled using these techniques“).

Regarding claim 16, Ansari discloses the processing system of claim 15, wherein the one or more processors are further configured to: for each new 3D point obtained by a given sensor, project that new 3D point onto the model range image; and filter out one or more selected points if a range for the one or more selected points does not fall within a given range (para.0105, “For example, an outline of an objects shape, or silhouette, as seen from a particular vantage point can be used to define tangent lines to the object from that vantage point in various planes, referred to herein as "slices.” Using as few as two different vantage points, four (or more) tangent lines from the vantage points to the object can be obtained in a given slice. From these four (or more) tangent lines, it is possible to determine the position of the object in the slice and to approximate its cross-section in the slice, e.g., using one or more ellipses or other simple closed curves. As another example, locations of points on an object's Surface in a particular slice can be determined directly (e.g., using a time-of-flight camera), and the position and shape of a cross-section of the object in the slice can be approximated by fitting an ellipse or other simple closed curve to the points. Positions and cross-sections determined for different slices can be correlated to construct a 3D model of the object, including its position and shape”).

Regarding claim 17, Ansari discloses the processing system of claim 13, wherein the one or more processors are further configured to incorporate an intensity channel into the 3D mesh representation to account for different colors or lighting ranges of the obtained sensor data (para.0095, “Cameras 802, 804 are preferably capable of capturing video images (i.e., Successive image frames at a constant rate of at least 15 frames per second), although no particular frame rate is required. The capabilities of cameras 802, 804 are not critical to the invention, and the cameras can vary as to frame rate, image resolution (e.g., pixels per image), color or intensity resolution (e.g., number of bits of intensity data per pixel), focal length of lenses, depth of field, etc. In general, for a particular application, any cameras capable of focusing on objects within a spatial volume of interest can be used. For instance, to capture 

Regarding claim 18, Ansari discloses the processing system of claim 13, wherein the one or more processors are further configured to generate a model of the vehicle from a combination of the 3D mesh representations for each of the one or more sensors, wherein the vehicle model is arranged to exclude the 3D mesh representation when detecting objects external to the vehicle (para.0002, “A smart vehicle can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view; receiving traffic information, weather information; adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blindspot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”).

Regarding claim 19, Ansari discloses the processing system of claim 18, wherein the one or more processors are further configured to apply the vehicle model to a common vehicle make or model to obtain a common vehicle model (para.0234, “.In one aspect, the driver monitoring system may be in data communication with an on board diagnostic (OBD) system of the vehicle Such as via a port. In some vehicle models, the driver monitoring system is in data communication with a controller area network (CAN) system (bus) to allow acquisition of certain driver and vehicle operating parameters”).

Regarding claim 20, Ansari discloses a vehicle comprising: 
a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle (para.0048, “The system is controlled by a processor 202… The processor 202 provides control inputs to the automobile's braking and steering systems 220” & para.0058, “The automobile state vector may have more or less ; 
a plurality of wheels configured to contact a driving surface (para.0058, “For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display zymology” & para.0070, “(The brake unit 742 may be any combination of mechanisms configured to decelerate the vehicle 700. For example, the brake unit 742 may use friction to slow the wheels/tires 724. As another example, the brake unit 742 may convert the kinetic energy of the wheels/tires 724 to electric current. The brake unit 742 may take other forms as well”); -5-Application No. 16/225,745Docket No. XSDV 3.0F-146 [7447]
a perception system including one or more sensors disposed along the vehicle, at least one of the one or more sensors having a respective detection field of view (FOV) (para.0002, “A smart vehicle can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view; receiving traffic information, weather information; adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blindspot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle” & para.0177, “Having calculated the perceived center, the system moves the vehicle towards it”); and 
a control system including one or more processors, the control system operatively coupled to the driving system and the perception system (para.0048 FIG. 4A shows a block diagram of an embodiment of an electrical power and automobile control system. The system is controlled by a processor 202. The processor 202 is connected with an inertial system (INS) 204 and a global positioning system (GPS) receiver 206 that generate navigation information. The processor 202 is also connected with a wireless communication device 208 that transmits and receives digital data as well as being a Doppler radar when desired. The processor 202 drives a display 210 and a speaker 212 for alerting a driver. The processor 202 provides control inputs to the automobile's braking and steering systems 220. A power cable 200 carries power between the batteries 100-116 and an electric motor engine (not shown). The power cable 200 also carries power to recharge the batteries 100-116 serially or in parallel as discussed above.), the control system being configured to:
operate the vehicle along the driving surface under one or more scenarios (para.0058, “For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology” & para.0070, “(The brake unit 742 may be any combination of mechanisms configured to decelerate the vehicle 700. For example, the brake unit 742 may use friction to slow the wheels/tires 724. As another example, the brake unit 742 may convert the kinetic energy of the wheels/tires 724 to electric current. The brake unit 742 may take other forms as well” & para.0142, “The car system also slows down for rain, drizzle, or Snow on the road. This is when many road Surfaces are most slippery because moisture mixes with oil and dust that has not been washed away. The slippery roads can reduce traction and control of the vehicle may be compromised. The system can detect wet road surface via its camera or water sensors. Wet road Surfaces can cause tires to hydroplane (skim on a thin layer of water); 
obtain, from the one or more sensors during operation under the one or more scenarios, sensor data for an environment external to the vehicle ([0071] “The sensor fusion algorithm 744 may be an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 704 as an input. The data may include, for ; 
Ansari is not explicitly disclosing “filtered out sensor data & resultant sensor data”. However, King et al., US 20200148201 A1, teaches PERCEPTION COLLISION AVOIDANCE and discloses;
filter out the sensor data that does not satisfy a predetermined condition to obtain resultant sensor data ([0051] The data processing component(s) 212 may process the sensor data 118 received from the sensor(s) 104 (not illustrated in FIG. 2) to determine processed sensor data. For instances, the data processing component(s) 212 may analyze the sensor data 118 to remove noise in the sensor data 118. In some examples, the data processing component(s) 212 may include multiple components that each process a different type of data. For instance, a first data processing component may be implemented to process LIDAR data, while a second data processing component may be implemented to process RADAR data. The different data processing components may operate according to different algorithms. In some examples, the sensor data 118 (in a processed or non-processed state) may indicate a return for an object (e.g., that an object was detected on or above a ground surface). Such return may be determined by the sensor(s) 104. The data processing component(s) 212 may send the sensor data 118 (in a processed or non-processed state) to other components of the secondary system 108, such as the perception/prediction component 216. & [0052] In some examples, the data processing component(s) 212 may filter the sensor data 118 to generate a reduced amount of data. In one example, the data processing component(s) 212 may remove data from the sensor data 118 that is outside a particular range. This may be based on a velocity or acceleration of the autonomous vehicle 102, a track of an object, a velocity or acceleration of an object, etc. (e.g., remove a substantial amount of data when traveling relatively slow and remove less data 
discard the filtered out sensor data ([0079] In some examples, the secondary system 108 or another system performs ground removal techniques on the sensor data 118. This may occur before the sensor data 118 is used by components of the secondary system 108. For example, the secondary system 108 may analyze LIDAR data or voxel data associated with the LIDAR data to determine if the LIDAR data or voxels represents a ground. In some instances, the ground may correspond to a surface that is drivable by a vehicle. In some examples, the secondary system 108 may determine an inner product between a vector in a height dimension (e.g., a reference direction) of an apparatus carrying a LIDAR system, and a normal vector (such as may be determined based on an Eigenvalue decomposition per voxel), expressed in a common coordinate system. In such an example, the inner product meeting or exceeding a threshold of about 15 degrees, for example, may indicate that the voxel does not comprise the ground. Whereas the inner product being less than the threshold, may indicate that the voxel comprises the ground. Further, in some examples, the secondary system 108 may cluster voxels that are determined to be locally flat voxels to grow a surface corresponding to the ground. In examples, once a ground surface is identified in sensor data, data associated with the ground 
store the resultant sensor data ([0041] In some instances, the prediction component 206 may provide data regarding an object track, predicted object trajectories (e.g., one or more trajectories and associated uncertainties), and/or other data to various components of the autonomous vehicle 102. For example, the prediction component 206 may provide such data to the planning component 208. In some examples, the prediction component 206 may generate a heat map associated with predicted motion of an object and may provide such a heat map to the planning component 208. In other examples, the prediction component 206 may provide data regarding an object to other components of the autonomous vehicle 102, such as the localization component 202 and/or the perception component 204. Further, in some examples, data regarding an object may be provided to the secondary system 108. In examples, data regarding an object may be stored in a primary object list. & [0118] The first system 504 may include one or more processors 522 and memory 524 communicatively coupled with the one or more processors 522. The second system 506 may include one or more processors 526 and memory 528 communicatively coupled with the one or more processors 526. The computing device(s) 518 may also include a processor(s) 530 and/or memory 532 communicatively coupled with the processor(s) 530. The processor(s) 522, 526, and/or 530 may be any suitable processor capable of executing instructions to process data and perform operations as described herein. By way of example and not limitation, the processor(s) 522, 526, and/or 530 may comprise one or more central processing units (CPUs), graphics processing units (GPUs), integrated circuits (e.g., application-specific integrated circuits (ASICs), etc.), gate arrays (e.g., field-programmable gate arrays (FPGAs), etc.), and/or any other device or portion of a device that processes electronic data to transform that electronic data into other electronic data that may be stored in registers and/or memory.), 
transmit the resultant sensor data to a remote system ([0114] The vehicle 502 may also include the communication connection(s) 512 that enable communication between the vehicle 502 and one or more other local or remote computing device(s). For instance, the communication connection(s) 512 may facilitate communication with other local computing device(s) on the vehicle 502 and/or the drive system(s) 514. Also, the communication connection(s) 512 may additionally or alternatively allow the vehicle 502 to communicate with other nearby computing device(s) (e.g., other nearby vehicles, traffic signals, etc.). The communication connection(s) 512 may additionally or alternatively enable the vehicle 502 to communicate with a computing device 518. & [0122] Though depicted in FIG. 5 as residing in the memory 524 and/or the memory 528 for illustrative purposes, it is contemplated that the component(s) 534 and/or the component(s) 536 may additionally, or alternatively, be accessible to the computing device(s) 518 (e.g., stored remotely). For example, the memory 532 may store a first system component(s) 538 corresponding to at least a portion of the component(s) 534 and/or store a second system component(s) 540 corresponding to at least a portion of the component(s) 536. Additionally, or alternatively, the memory 532 may store one or more maps 542.);
King et al. teaches that these features are useful to enhance safety of passengers in a vehicle and/or other individuals in proximity to the vehicle. (see para. [0014]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by King et al. with the system disclosed by Ansari in order to provide techniques and/or system to enhance safety of passengers in a vehicle and/or other individuals in proximity to the vehicle. (see para. [001408]).
Further, Ansari discloses; 
receive, from the remote system, a model of the vehicle according to the fields of view of the one or more sensors; and operate the vehicle along a roadway in response to the received vehicle model (para.0002, “A smart vehicle can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view; receiving traffic 

Regarding claim 22, Ansari discloses the method of claim 1 further comprising: aggregating, by the one or more processors, the sensor data associated with different sets of obtained sensor data from a plurality the sensors mounted on the vehicle (para.0143, “After the adjusting, aggregating, by a processor, the plurality of 3D models to generate a comprehensive 3D model; combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”). 

Regarding claim 23, Ansari discloses the processing system of claim 13, wherein the one or more processors are configured to aggregate the sensor data associated with different sets of obtained sensor data from a plurality the sensors mounted on the vehicle (para.0143, “After the adjusting, aggregating, by a processor, the plurality of 3D models to generate a comprehensive 3D model; combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari, Pub. No.: US 20160358477 A1 in view of King et al., Pub. No.: US 20200148201 A1 and further in view of Poursartip, Patent No.: US 6621420 B1.

Regarding claim 21, Ansari discloses the vehicle of claim 20, wherein the one or more scenarios includes at least one of: 
a turning scenario in which one or more wheels of the vehicle are turned to a maximal extent (para.0221, “0221. As noted above, in some embodiments the at least one vehicle may ; 
a stationary scenario in which at least one of a door, trunk or hood of the vehicle is placed in a partially or fully open position (para.0038, A frame 4 of the car 1 supports a roof 5 which can be a Sun roof that can expose the passenger compartment 2 in an open position and can cover the passenger when closed. To support the sunroof, the frame 4 provides two vertical posts 6 facing each other on opposite sides of car 1, at the boundary between passenger compartment 2 and engine compartment 3. When sunroof 5 is in the closed position, roof members 7 and 8 are substantially horizontal, substantially coplanar, and positioned seamlessly one behind the other.”) or
Ansari is not explicitly disclosing “an object is extended out the window”. However, Poursartip teaches Device And Method For Integrated Wireless Transit And Emergency Vehicle Management and discloses 
at least one window of the vehicle is open and an object is extended out the window ((39) “The vehicle was moved in traffic and parked in the curb lane with the Opticom.RTM. emitter extended out an open window into the space of lane one, or curb lane to face the intersection under evaluation. The convenience of open parking spots, or clear areas to stop, determined the test measurement locations rather than pre arranged spots. In addition, the area near the intersections were often occupied by large vehicles such as delivery trucks and 
Poursartip teaches that these features are useful in order to use existing traffic preemption technologies to include automatic vehicle location, remote traffic preemption, and central decision support system for transit, congestion and emergency vehicle control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Poursartip with the system disclosed by Ansari in order to use existing traffic preemption technologies to include automatic vehicle location, remote traffic preemption, and central decision support system for transit, congestion and emergency vehicle control (see Abstract.).


Response to Arguments
Claim Rejections Under 35 USC § 103 
Applicant’s arguments, see Applicant Arguments/Remarks pages 7-17, filed on 05/14/2021, with respect to the rejections of claims 1-23 under 35 USC § 103  have been fully considered but they are not persuasive. 

Ansari, Pub. No.: US 20160358477 A1, in view of King et al., Pub. No.: US 20200148201 A1, discloses each and every element of the subject claims 1-20 & 22-23 either expressly or inherently.

Ansari, Pub. No.: US 20160358477 A1 in view of King et al., Pub. No.: US 20200148201 A1 and further in view of Poursartip, Patent No.: US 6621420 B1, discloses each and every element of the subject claim 21 either expressly or inherently.

Claim Rejections Under 35 USC & 103
In response for applicant comments regarding argued statements: Even though Ansari and King have overlapping features, due to nuances, Ansari has been chosen as the primary prior art and in view of King to provide 35 USC §103 rejection.
For example, as stated on the office action, Ansari is not explicit on “filtering out /resultant sensor data”, however, King et al., US 20200148201 A1, teaches these claim elements more exclusively. Ref. para. [0051] of king et al.
   
Regarding Applicant remark on “Rational”: This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).
Office Action, on page 10 and on page 26, provides a proper rational as per the MPEP 2141 requirements to support 35 U.S.C. § 103 rejection. See abstract and some additional supporting paragraphs of King, such as para. [0001 & [0008].

In response for Applicant argument on pages 11-15,13 & 20 of the Applicant Remarks; regarding, that King et al. “do not store the resultant data” & “stores the resultant sensor data that is obtained by filtering out the sensor data that does not satisfy a predetermined range condition, as recited by claims 1, 13 & 20.”; 
 As shown on office action several pages, both Ansari and King have “store data” capability.
Sample paragraphs of Ansari : 
[0228] “Alternatively, the data may be transferred via a flash memory, diskette, or other memory device that can be directly connected to the server 4106.”).
[0071] “The sensor fusion algorithm 744 may be an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 704 as an input.”, as shown on office action page #  5.
[0080] “As yet another example, the computer system 710 may be configured to store and execute instructions corresponding to the sensor fusion algorithm 744. As still another example, the computer system 710 may be configured to store and , as shown on office action page #  5 & 22.
Sample paragraphs of King : 
[0041] “In examples, data regarding an object may be stored in a primary object list.” As shown on pages 7, 25 of the office action.
In addition : King has the following references : 
[0063] “The trajectory validation component 218 may store trajectories over time, so that one or more previous trajectories may be referenced.”.
[0081] “In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations.”.
As per para. [0052] of King, “data processing components may filter the sensor data 118 data to generate a reduced amount of data.”, clearly shows that the filtering of the data according to the range, inherently-if not exclusively, may be read as “per predetermined range conditions”.   

In response for Applicant argument on page 11, 13 & 15 regarding, “stores the resultant sensor data that is obtained by filtering out the sensor data that does not satisfy a predetermined range condition, as recited by claim 1.”; however, for example, King et al. of para. [0051] “The data processing component(s) 212 may process the sensor data 118 received from the sensor(s) 104 to determine processed sensor data”, as shown on office action, discloses the subject argued element either alone or in combination , either expressly or inherently.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response of the arguments  regarding Fig. 4A of Ansari on page 14; the claim elements “a control system including one or more processors, the control system operatively coupled to the driving system and the perception system, the control system”  have been disclosed by Ansari para. [0048] as shown on the office action page 22 lines 1-11. Considering spec and/or BRI claim elements, applicant argument is not persuasive. 

In response of the arguments  regarding claim 20 on page 16, “filter out the sensor data that does not satisfy a predetermined condition to obtain resultant sensor data”  have been disclosed by Ansari para. [0051] as shown on the office action page 23 lines 1-11. Considering spec and/or BRI claim elements, applicant argument is not persuasive. 

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran; Bao et al.	US 20180288586 A1	SMART  DEVICE
CORREIA; Pedro Sebastiao et al.	US 20180259640 A1	Method and System for Environment Detection
Khasis; Dan	US 9792575 B2	Complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints
Ayvaci; Alper et al.	US 9805274 B2	Partially occluded object detection using context and depth ordering
Bechtel; Jon H. et al.	US 20120050074 A1	AUTOMATIC VEHICLE EQUIPMENT MONITORING, WARNING, AND CONTROL SYSTEM
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665